This assault and battery grew out of a dispute or ill feeling arising between some young people — girls and boys — who were on their way to church in an automobile. In some respects the prosecuting witness was the aggressor, but the record seems to indicate that the plaintiff in error was also at fault. So far as the record discloses, this plaintiff in error and the others present were persons of good repute, who had never before been in any difficulty of this nature. The punishment assessed by the jury was a fine of $100 and 30 days in jail. An examination of the record discloses no prejudicial error sufficient to reverse the case. To us it seems that the punishment was excessive, and upon recommendation of the county attorney, who instituted the prosecution, and the Attorney General, the punishment is by this court modified to a fine of $25 and the cost of prosecution, and the judgment, as so modified, is affirmed.
DOYLE and EDWARDS, JJ., concur.